On petition for rehearing it is suggested that the effect of the main opinion herein is to declare invalid Section 1593, Revised General Statutes of 1920, Section 2441, Compiled General Laws of 1927. Such an interpretation of the main opinion is inaccurate. We held the appropriation of appellant's lands in this case invalid because the appropriation was contrary to the mandate of the Constitution and because appellant resisted the appropriation in due season.
We did not hold appropriation of lands invalid in those cases where the owner stands by and knowingly permits the appropriation or in cases of notice of the taking and he acquiesces therein. These questions are left open for the reason that they are not before us.
It follows that our former opinion must be and is hereby affirmed on rehearing.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.